DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Recitation to “each insert,” “insert” or “inserts” is interpreted as being of the plurality of triangular inserts.
Claim Objections
Claim 16 is objected to because of the following informalities: the claim refers to “the insert seats” but should be “the at least two insert seats” for the sake of consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 11-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “one of the at least two seats being arranged in each of the at least two radial planes” in Lines 6-7.  There are two possible interpretations here: (a) that one seat is arranged to be in each of the at least two planes; and (b) that there is a respective one seat to each plane relationship.  The specification backs the latter interpretation, but the written description provides no explicit guidance.  The language must be clarified as to what each of the radial planes contains.  Appropriate correction required.
Claim 17 recites to “a respective web” in Line 2, but claim 16 only sets forth a singular web.  It is not clear if there is a plurality of webs or not, or if the respective web is just another web from that recited in claim 16.  Appropriate correction required.
Claim 19 recites “each of the plurality of inserts is arranged in a column parallel to the axis of rotation” in Lines 1-2, but then recites that each insert in each column is circumferentially offset from the inserts in the other columns.  Claim 1 also requires that the inserts be circumferentially offset “such that each insert in each plane is circumferentially offset with respect to any other insert . . . .”  Thus, it is unclear how the inserts form a parallel column with the rotation axis and yet are offset circumferentially.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 11, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Stashko (US Patent No. 4,648,755).
(Claims 1, 2, 18 and 19) Haneuma et al. (“Haneuma”) discloses a thread milling cutter that includes a main body having a shank (1), a cutting portion having a cylindrical shape (Fig. 4), an axis of rotation (solid axial line in annotated Fig. 4), and a plurality of triangular cutting inserts (3; Figs. 4, 5).  The plurality of triangular cutting inserts being spaced in a circumferential direction and arranged on the cutting portion in at least two different radial planes (radial planes represented as dashed lines in annotated Fig. 4 below), the at least two radial planes extending perpendicularly to the axis of rotation and being axially spaced along the cutting portion (annotated Fig. 4).  The cutting portion has at least two seats, one of the at least two seats being 

    PNG
    media_image1.png
    501
    543
    media_image1.png
    Greyscale

Stashko discloses all the inserts in each of the radial planes being circumferentially offset relative to the inserts in a different radial plane such that each insert in each plane is circumferentially offset with respect to any other insert (Fig. 1).  The cutting inserts arranged at a non-zero twist in axial columns and three cutting inserts respectively arranged on a same rotational circle in one of the at least two different radial planes (Fig. 1; Col. 2, Lines 40-45).  A displacement of mutually closest cutting inserts of adjacent planes of the at least two radial planes in the circumferential direction correspond to a twist angle, which is selected so that the chip spaces of the mutually closest cutting inserts arranged in adjacent radial planes overlap in the circumferential direction (Fig. 1).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to modify the cutter disclosed in Haneuma with the circumferential offset between axially spaced cutting inserts and a third axial column of cutting inserts such that three cutting inserts respectively arranged on a same rotational circle in one of the at least two radial planes and a non-zero twist angle of the columns as suggested by Stashko in order to improve chip evacuation while cutting hard materials and/or reduce vibration/resonance during cutting by staggering the cutting edges circumferentially (i.e., not all cutting inserts of a given column hitting the workpiece at the same location at the same time).
(Claim 3) The at least two different radial planes include at least three different radial planes, each of the triangular cutting inserts being arranged in a respective one of the at least three different radial planes (Haneuma annotated Fig. 4).
(Claim 6) The spacing of the at least two radial planes is an integral multiple of one or more standard thread pitches.  Again, there is no requirement for the location of the planes relative to certain portions of the inserts or that the inserts are somehow axially offset.  Thus, the imaginary planes are arbitrary and a known pitch (Applicant Admitted Prior Art) is included.
(Claim 8) The tips of the cutting corners are rounded (Haneuma Figs. 4, 5).
(Claim 11) Hanuema discloses an indexable cutting insert (Figs. 4, 5).  Additionally, the reference discloses a double-sided and indexable insert in Figures 2 and 3.  While the inserts illustrated in Figures 4 and 5 are not explicitly disclosed as being double-sided cutting inserts, there is suggestion in the reference that the cutting inserts are both indexable and double-sided (i.e., reversible).  Nevertheless, at a time prior to filing it would have been obvious to modify the cutting inserts disclosed in Haneuma to be double-sided as suggested by the other embodiments therein for the purpose of increasing the number of usable cutting edges on each insert.
(Claim 12) The cutting corners each form a tip (Haneuma 8).  In the plan view, the tips of the cutting corners of the triangular cutting inserts are rounded or trimmed back (Haneuma Figs. 4, 5) so that the corners correspond to the shape of a thread.
(Claim 16) The milling cutter further includes a peripherally extending web provided in a region between the insert seats and chip spaces on the outside of the cutting portion (Fig. 4).  That is, the web has no other claimed structure than being the strip of material between the inserts and chip spaces (presumably of each respective column).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Stashko (US Patent No. 4,648,755) further in view of Morgulis (EP 2213399 A1).
The insert seat has a seat face arranged to accommodate a contact face of the cutting insert that is opposite to a respective rake face (Fig. 4).  Yet, Haneuma does not explicitly disclose the seat face having a seat face portion extending radially outward from the cutting portion or the seat face portion being formed by an end face of a ridge, which extends circumferentially in the radial plane and which is interrupted only in a region of the seats and the chip spaces.
Morgulis discloses an insert seat having a seat face for a contact face of the cutting insert that is opposite to the rake face, wherein the seat face has a seat face portion extending radially outward from the cutting portion (Fig. 2).  The seat face portion is formed by an end face of a ridge (Figs. 1, 2), which extends circumferentially in a respective radial plane and which is interrupted only in a region of the seats and the chip spaces.  At a time prior to filing it would have been obvious to modify the seats and body of the milling cutter disclosed in Haneuma with projecting seat portions and ridges as taught by Morgulis in order to provide additional support for the insert and increase the strength of the milling cutter body.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Stashko (US Patent No. 4,648,755) further in view of Otsuka (US Pub. No. 2017/0189974 A1).
Hanuema does not explicitly disclose coolant holes.
Otsuka discloses coolant ports (29) in the rear of a web extending between the inserts and chip spaces.  At a time prior to filing it would have been obvious to modify the seats and body of the milling cutter disclosed in Haneuma with coolant ports as suggested by Otsuka in order to provide coolant to the cutting areas.
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill would not be motivated to modify the Hanuema cutting tool with helically aligned seats as those disclosed in the teaching reference, Stashko.  In particular, it appears Applicant is suggesting that because the tool in Stashko is not a thread milling tool and the inserts overlap in the axial direction, one of ordinary skill would not consider the helical development of the seats in that reference.  Examiner disagrees.
First, the Stashko reference is within the field of art in that it is a milling cutter.  Second, the teaching taken from the Stashko reference to modify the Hanuema reference is only the helical arrangement of the inserts such that there is a circumferential offset between the inserts in the manner claimed.  Third, the helical development would not necessitate a change in axial spacing of the inserts in Hanuema because the tool is cutting grooves and not an entire surface of a workpiece.  That is, the Stashko tool inserts overlap in order to cut a surface evenly.  Such a concern or design principle is absent from Hanuema.  Fourth, a person of ordinary skill would not view a helical development of cutting inserts to render the tool inoperable.  There is no evidence on the record that even suggests the modification would result in an unworkable device.  Thus, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN RUFO/Primary Examiner, Art Unit 3722